Cite as 2013 Ark. App. 549



                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                       No. CV-13-8


                                                 Opinion Delivered   October 2, 2013

PIPING INDUSTRIAL COMPANY,                       APPEAL FROM THE
INC.                                             INDEPENDENCE COUNTY
                    APPELLANT                    CIRCUIT COURT
                                                 [NO. CV-08-114-4]
V.
                                                 HONORABLE TIM WEAVER,
                                                 JUDGE
FUTURE FUEL CHEMICAL
COMPANY                                          DISMISSED IN PART;
                                 APPELLEE        AFFIRMED IN PART



                             DAVID M. GLOVER, Judge

       This case arose out of a contract dispute involving a multi-million-dollar

construction project. Appellant, Piping Industrial Company, Inc. (“Piping”), undertook

the project to construct additions and modifications at the Batesville plant of appellee,

Future Fuel Chemical Company (“Future Fuel”). Problems arose and Piping ultimately

pulled its men off the project with $530,000 in out-of-pocket expenses invested in the

project. Future Fuel filed a lawsuit alleging breach of contract, and Piping counterclaimed

for breach of contract, quantum meruit, and unjust enrichment. The case was submitted

to the jury on interrogatories and a general verdict. In response to the interrogatories, the

jury concluded that Piping had materially breached its contract with Future Fuel, that

Future Fuel had not materially breached its contract with Piping, that Piping had not
                                 Cite as 2013 Ark. App. 549


substantially performed its contract with Future Fuel, and that Future Fuel had

substantially performed its contract with Piping. The jury then awarded $621,699 in

damages to Piping.

       The Jury Verdict and Judgment was entered May 3, 2012. Later that day, Future

Fuel filed a motion for attorney’s fees.     Then, on May 14, 2012, Future Fuel filed

a Motion for Judgment Notwithstanding the Verdict.             On June 12, 2012, the trial

court entered its Order Granting Motion for Judgment Notwithstanding the Verdict

and to Alter or Amend the Judgment. On the same date, the trial court also entered

an Amended Jury Verdict and Judgment, reducing the damage award to $234,961.85.

On June 14, 2012, Piping filed its notice of appeal “from an Order Granting

Plaintiff/Counterdefendant’s Motion for Judgment Notwithstanding the Verdict and to

Alter or Amend the Judgment entered June 12, 2012, and all other rulings adverse to

PIC.” On July 3, 2012, the trial court entered an Order Granting Future Fuel’s Motion

for Attorney’s Fees, awarding it $96,625.25. On July 9, 2012, Piping filed its notice of

appeal from the July 3, 2102 order granting attorney’s fees.

       In its appeal, Piping contends: 1) the trial court erred by granting Future Fuel’s

request for JNOV, and 2) the trial court erred by awarding attorney’s fees to Future Fuel.

We dismiss Piping’s appeal from the order granting Future Fuel’s request for JNOV; we

affirm the order awarding attorney’s fees to Future Fuel.




                                             2
                                  Cite as 2013 Ark. App. 549



                I. Order Granting Motion for JNOV and to Alter/Amend Judgment

       Piping’s notice of appeal specifically designated that it was an appeal “from an

Order Granting Plaintiff/Counterdefendant’s Motion for Judgment Notwithstanding the

Verdict and to Alter or Amend the Judgment entered June 12, 2012, and all other rulings

adverse to PIC.” It did not designate that it was an appeal from the Amended Jury

Verdict and Judgment that was filed on the same day. Consequently, the order from

which Piping designated its appeal, i.e., the June 12 order that granted Future Fuel’s

request for JNOV and to alter or amend the judgment, contemplated further action in the

form of amending or altering the jury verdict and judgment, making it not final and

appealable.     Moreover, because Piping filed no notice of appeal with respect to the

Amended Jury Verdict and Judgment, the time has now passed to do so. Our Rules of

Appellate Procedure–Civil provide that a notice of appeal shall, among other things,

“designate the judgment, decree, order, or part thereof appealed from.” Ark. R. App.

P.–Civ. 3(e).     Accordingly, a notice of appeal must designate the judgment or order

appealed from, and an order not mentioned in the notice of appeal is not properly before

the appellate court. Rose v. Rose, 2013 Ark. App. 256,         S.W.3d   . We are, therefore,

left without jurisdiction to act and must dismiss the appeal that was taken from this

designated order.

                                     II. Attorney’s Fees

       However, we do have jurisdiction to address Piping’s appeal from the award of

attorney’s fees. Attorney’s fees are a collateral matter; there was a separate order awarding


                                              3
                                   Cite as 2013 Ark. App. 549



attorney’s fees to Future Fuel; and Piping filed a timely separate notice of appeal

specifically challenging the award of those fees. We affirm the award of attorney’s fees.

        We review attorney’s fee awards under an abuse-of-discretion standard. Dunn v.

Womack, 2011 Ark. App. 393, 383 S.W.3d 893. In Arkansas, a trial court cannot award

attorney fees unless they are expressly provided for by statute or rule. Id. Arkansas Code

Annotated section 16-22-308 (Repl. 1999) allows attorney’s fees in breach-of-contract

cases. This is clearly a contract dispute. Piping does not challenge the reasonableness of

the amount of the attorney’s fees. Piping’s primary challenge to the attorney’s fee award

seems to be its claim that it (Piping) was actually the prevailing party. The record does

not support that position, and it is being raised for the first time on appeal. We find no

abuse of discretion and therefore affirm the trial court’s award of attorney’s fees to Future

Fuel.

        Dismissed in part; affirmed in part.

        GLADWIN, C.J., and WHITEAKER, J., agree.

        Gibson Law Office, by: Chuck Gibson, for appellant.

        Blair & Stroud, by: Robert D. Stroud and Barrett S. Moore, for appellee.




                                               4